Citation Nr: 1550840	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  07-27 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU), for the period beginning on April 26, 2013.

2. Entitlement to TDIU, to include on an extraschedular basis, for the period prior to April 26, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from July 1970 to January 1973 and from January 1975 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Huntington, West Virginia Department of Veterans Affairs Regional Office (RO) as part of an increased rating claim.  This issue was previously before the Board in February 2011 and March 2013, when it was remanded for additional development.

The Board notes that following the March 2013 Board remand, the RO issued a May 2013 rating decision which denied entitlement to TDIU in the first instance.  The claim has now returned to the Board for appellate consideration

The issue of entitlement to TDIU prior to April 26, 2013, on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows that it is at least as likely as not that from April 26, 2013, the Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU, from April 26, 2013, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2015).  

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Effective April 26, 2013, service connection has been in effect for chronic low back strain, rated 40 percent; sciatica of the left lower extremity, rated 40 percent; sciatica of the right lower extremity, rated 20 percent; nasal fracture, rated noncompensable; and a scar of the middle finger on the left hand, rated noncompensable.  The Veteran's combined disability rating is 70 percent, effective April 26, 2013.  Therefore, the Veteran meets the schedular criteria for consideration for TDIU beginning April 26, 2013.  38 C.F.R. § 4.16 (a) (2015).

The medical evidence of record shows that in 2003, the Veteran was involved in a car accident that aggravated his service-connected back disability.  Following that accident, the Veteran was unable to return to work as a mail carrier for the postal service.  He reported to a VA examiner in August 2004 that while he would be able to perform his job, he could no longer perform his duties at the required pace.  Subsequent VA examinations note that the Veteran was medically retired from the postal service in 2004 as a result of his back disability.

The Veteran was afforded a VA examination in March 2012.  At that time the examiner opined that the Veteran's service-connected disabilities precluded him from engaging in substantially gainful physical employment, but not sedentary employment.  The Board notes that the evidence of record shows that following active service, the Veteran only ever worked as a mail carrier, which is moderately physical in nature due to the constant movement required.  Of record is a May 2006 application for a work study allowance which documents the Veteran's report that he performed office work while in active service, but the details of this work are not of record and the Board is unable to determine if the work was solely sedentary.  As such, the Board finds that the record does not support a finding that the Veteran has training, experience, or education necessary to transition from the physical job of a mail carrier to any sedentary type of employment.  

The Veteran was afforded additional VA examinations in April 2013 to determine the functional impairment of all his service-connected disabilities.  The VA examiner noted that the Veteran's service-connected peripheral neuropathy impacted his ability to work due to loss of pain and touch sensation in both feet; he was unable to do physical work involving prolonged walking, standing, or carrying; he was unable to climb a ladder, exercise, or do repetitive short continuous walking.  The examiner also noted that the Veteran's low back disability impacted his ability to do physical work, but that he could perform limited sedentary work.  The examiner noted that the service-connected low back disability caused limitation in bending, lifting, carrying, walking, climbing, and sitting.  

The Board finds that the April 2013 VA examiner's opinion that the Veteran would be able to perform "limited sedentary" work does not meet the requirements of substantial gainful employment.  Further, in light of the Veteran's occupational background and the functional limitations described, the Board finds that the Veteran is unable to obtain and maintain any substantially gainful employment in accordance with his background and education level as a result of combined symptoms of the service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted from April 26, 2013, the date he became eligible for a schedular TDIU.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU, from April 26, 2013, is granted.


REMAND

While the Board has granted a TDIU, effective from April 26, 2013, prior to that date the Veteran does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  However, the evidence or record prior to April 26, 2013 shows that the Veteran was not working and that his service-connected low back disability and service-connected sciatica impacted his ability to work.  

Accordingly, the Veteran's TDIU claim should be referred to VA's Director of Compensation Service for consideration of TDIU under 38 C.F.R. § 4.16(b), prior to April 26, 2013.

The authority to assign TDIU ratings pursuant to 38 C.F.R. § 4.16(b) has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation Service in the first instance.  Because the Board does not have that authority, the TDIU claim must be referred to VA's Director of Compensation and Service for extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b)


Accordingly, the case is REMANDED for the following action:

1. Refer the TDIU claim prior to April 26, 2013., to VA's Director of Compensation Service for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) as to whether the Veteran was unemployable due to service-connected disabilities prior to April 26, 2013.

2. Then, readjudicate the claim of entitlement to TDIU prior to April 26, 2013.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


